DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 04/27/2022 is acknowledged. Claims 12-16 are withdrawn as being drawn to non-elected Group II, and Claims 1-11 are examined herein.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2020, 05/28/2021, 01/24/2022 have been considered by the examiner.  

Claim Objections
Claims 3 and 10-11 are objected to because of the following informalities: Claims 3, 10, and 11 each recite “the nanostructures”. Please amend to recite “the at least one nanostructure[[s]]” to be consistent with the language of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20140104784 A, Machine Translation).
Regarding claim 1, Kim discloses a sensor ([Para. 0001]) comprising:
an array of at least one nanostructure including a sensing material (an array of individual nanowires that include a sensing material that is sensitive to hydrogen sulfide [Paras. 0006-0008]).
Regarding claim 2, Kim further discloses wherein the sensing material detects a hydrogen sulfide gas ([Para. 0008]).
Regarding claim 3, Kim further discloses wherein the nanostructures are selected from the group consisting of line pattern and cylinder shape (the nanowire are linear in shape and thus form a “line pattern” and are also cylindrical in shape [see Figs. 7-8]).
Regarding claim 4, Kim further discloses wherein a grain size of the sensing material is 100 nm or less (the copper oxide nanoparticles have a size of 5 to 30 nm and thus a grain size of the copper oxide nanoparticles on the nanowires is less than 100 nm [Claim 3; Para. 0036]).
Regarding claims 5-8, Kim further discloses wherein the sensing material includes at least one selected from a metal, a metal oxide, a metal sulfide and a polymer, of instant claim 5, wherein the sensing material includes at least one metal selected from…Sn, Co, of instant claim 6, wherein the metal includes a binary material selected from the group consisting of Sn-Cu, of instant claim 7, wherein the sensing material includes a binary material including SnO2(1-a)/CuOa, wherein 0 ≤a≤0.5, of instant claim 8 (the sensing material comprises tin dioxide nanowires formed with copper oxide nanoparticles formed on the surface of the tin dioxide nanowires wherein the electrode can also be formed on a copper electrode as a composite layer [Paras. 0025-0029, 0048]).
Regarding claim 9, Kim further discloses wherein a grain size of the sensing material is 100 nm or less (the copper oxide nanoparticles have a size of 5 to 30 nm and thus a grain size of the copper oxide nanoparticles on the nanowires is less than 100 nm [Claim 3; Para. 0036]), and wherein a grain interface gap of the sensing material is 50nm or less (the copper oxide nanoparticles are directly disposed on the tin dioxide nanowire surface and thus a “grain interface gap” between the nanoparticles and the tin dioxide surface is less than 50 nm [see Fig. 8]). 
Regarding claim 10, Kim further discloses wherein an aspect ratio of the nanostructures is 1 or more (the ratio of the length to the width of the nanowires is greater than 1 [Fig. 8]); and wherein a line width of the nanostructures is 50 nm or less (the nanowires shown in Fig. 8 are 50nm or less in width [Fig. 8]). 
Regarding claim 11, the limitation “wherein the nanostructures have a response amplitude (Rair/Ra) of 40 or more, a response time of less than 100 seconds, and a recovery time of less than 250 seconds when a hydrogen sulfide gas is detected) is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Kim teaches wherein the response amplitude is dependent upon the gas concentration and thus is configured to and capable of meeting the recited response amplitude, response time, and recovery time when a sufficiently high concentration of gas is provided [see Fig. 17]. Kim further expressly teaches wherein when exposed to a low concentration of hydrogen sulfide the response time is 9 seconds with a recovery time of 8 seconds [se Fig. 10]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (KR 20170030848 A, Machine Translation) teaches a method of forming a linear array of metal oxides. Motayed et al. (US 2017038326 A1) disclose a linear array of electrodes wherein the electrode material can comprise a SnO2-Cu sensing material. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795